Citation Nr: 0108247	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  00-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an unstable right 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tricompartmental 
arthritis of the right knee, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 10 percent 
evaluation for an unstable right knee and assigned a 
30 percent evaluation for tricompartmental arthritis of the 
right knee.


REMAND

The report of a March 1999 VA orthopedic examination reflects 
that the veteran had been seen by orthopedics at West Palm 
Beach VA Medical Center.  It does not appear that an attempt 
has been made to obtain records relating to this VA medical 
care.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Although the report of the March 1999 VA orthopedic 
examination indicates that range of motion of the veteran's 
right knee was accomplished in flexion to 40 degrees and 
extension to plus 10 degrees, it does not indicate whether 
there would be any further loss of range of motion due to 
pain, fatigability, or flareups.  It does indicate that the 
veteran was unable to stand on his right knee without 
support.  It is observed that a November 1996 physical 
therapy evaluation report indicates that the veteran had 
marked loss of passive knee extension with range of motion 
indicated to be from 20 to 110 degrees.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the West Palm 
Beach VA Medical Center and request 
copies of all records relating to 
treatment of the veteran's right knee 
since September 1997.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected unstable right knee and 
tricompartmental arthritis of the right 
knee.  All indicated tests and studies 
should be performed and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected unstable 
right knee and tricompartmental arthritis 
of the right knee, including setting 
forth in degrees of excursion any 
limitation of motion of the affected 
joint.  The examiner is also requested 
to:  (1) Express an opinion as to whether 
pain that is related to the veteran's 
service-connected right knee could 
significantly limit the functional 
ability of the affected joint during 
flareups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected right 
knee disability, the right knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The examiner is also requested to 
characterize the degree of instability of 
the veteran's right knee.  A complete 
rationale should be provided for any 
opinion offered.

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) have 
been complied with, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), where 
applicable.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




